                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


 SILVERIUS M. ALCAIDE, JR.,                         Case No. 6:19-cv-00348-AA

        Plaintiff,                                 ORDER FOR PAYMENT OF ATTORNEY
                                                   FEES PURSUANT TO EAJA
                     vs.

 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $9,500.00 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff

and mailed to Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct.

2521, 2527 (2010), the award shall be made payable to Brent Wells, HARDER, WELLS, BARON

& MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt to the Government

through the federal treasury offset program. If Plaintiff has such debt, the check for any remaining

funds after offset shall be made out to Plaintiff and mailed to counsel’s office at the address

provided above. There are no costs or expenses to be paid herein.

       Dated this _____          June
                   22nd day of ____________ 2020.

                                               /s/Ann Aiken
                                              _______________________________________
                                              ANN L. AIKEN
                                              United States District Judge
Proposed Order submitted by:
Katie Taylor
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
ktaylor@hwbm.net
Of Attorneys for Plaintiff
